Citation Nr: 1801612	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck cancer.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision (decisional letter) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The reopened claim of entitlement to service connection for neck cancer is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1995 RO decision denied the Veteran's claim of entitlement to service connection for neck cancer.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received subsequent to the August 1995 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for neck cancer.

3.  Peripheral neuropathy of the upper extremities has not been shown, and the Veteran has not been shown to have ever had acute, subacute, or "early onset" peripheral neuropathy of the upper extremities.

4.  The competent evidence of record fails to demonstrate that the Veteran has ever had acute, subacute, or "early onset" peripheral neuropathy of the lower extremities, or that the current peripheral neuropathy of the lower extremities is otherwise related to his active military service.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied the Veteran's claim of entitlement to service connection for neck cancer is final.  38 U.S.C. § 7105 (1994); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for neck cancer.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.

Medical opinions have been obtained and neither the Veteran nor his representative has objected to the adequacy of them.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Neck Cancer

An August 1995 rating decision denied the Veteran's claim of entitlement to service connection for neck cancer due to exposure to herbicides.  The claim was denied on the basis that the presumption of service connection based on exposure to herbicides was not warranted for the Veteran's neck cancer condition.  The Veteran did not appeal or submit new and material evidence within one year.

Evidence received subsequent to the August 1995 RO decision includes a May 2013 private medical record [VBMS, 6/12/2013, page 25] that noted a history of laryngeal cancer.  A June 2014 private treatment record [VBMS, 11/20/14, page 4] noted an impression of decreased pharyngeal motility with laryngeal penetration.  This newly submitted evidence does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim, and the Board concurs with the RO's finding (in the February 2014 statement of the case) that new and material evidence has been received to reopen the Veteran's neck cancer claim.

While new and material evidence has been received to reopen the neck cancer claim, whether the Veteran has such disability that is related to service requires further medical development as discussed in the remand portion of this decision.

Peripheral neuropathy of the upper and lower extremities

The Veteran asserts that he has peripheral neuropathy of the upper and lower extremities as a result of exposure to herbicides during his service in Vietnam.  

During the pendency of this appeal, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  As is pertinent to this claim, for service connection to be granted for early onset peripheral neuropathy (previously listed as acute and subacute peripheral neuropathy) on a presumptive basis, it must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307 (a)(6)(ii) and 3.309(e).

The Board observes that service connection is already in effect for right and left upper and lower extremity disability under Diagnostic Codes 8004-8620 (Parkinson's disease and incomplete paralysis of the sciatic nerve).

Analysis

Service treatment records (STRs) show that the Veteran did not indicate any specific complaints or symptoms of neurological problems during service, and none are documented.  His January 1970 service separation examination demonstrated normal lower and upper extremities.

Upper extremities

The Veteran's medical records associated with the claims file do not document any upper extremity peripheral neuropathy.  In fact, VA peripheral nerves examinations conducted in November 2014 and July 2016 contained a specific finding indicating that the Veteran did not have peripheral neuropathy of the upper extremities.  The Board further notes that the Veteran has not been shown to have ever had acute, subacute, or "early onset" peripheral neuropathy of the upper extremities.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lower extremities

The Veteran has not been shown to have ever had acute, subacute, or "early onset" peripheral neuropathy of the lower extremities.  A private December 2014 EMG revealed peripheral neuropathy of the lower extremities (polyneuropathy of the feet).

The Board finds that service connection for peripheral neuropathy of the lower extremities is not warranted.  Such was not shown during service or within one year thereafter, and was not shown until decades following service.  Significantly, there is no competent medical opinion linking peripheral neuropathy of the lower extremities to service, to include exposure to herbicides.  As noted earlier, although the Veteran's exposure to herbicides is presumed, there is no competent evidence that he had peripheral neuropathy of the lower extremities within one year of the date of last exposure to herbicides, in order to qualify for the presumption of service connection.

Conclusion

While the Veteran is competent to report that he has certain symptoms in his upper and lower extremities such as tremors, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose or provide opinions of etiology for neurological disabilities.  His lay evidence, to the extent that he has provided any, does not constitute competent evidence and lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 1994).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for neck cancer, the appeal to this extent, is granted.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

While new and material evidence has been received to reopen the neck cancer claim, whether the Veteran has such disability that is related to his exposure to herbicides during service requires further medical development.  The Board finds that the evidence of record is unclear as to whether the Veteran has or has had any neck or other cancer that satisfies VA's criteria for presumptive service connection.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Specifically, a May 2013 private medical record [VBMS, 6/12/2013, page 25] that noted a history of laryngeal cancer, while a June 2014 private treatment record [VBMS, 11/20/14, page 4] noted an impression of decreased pharyngeal motility with laryngeal penetration.  Of note,

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, cancer of the lung, bronchus, larynx or trachea shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service; however, cancer of the pharynx has not been presumptively linked to exposure to herbicide agents.  Thus, while laryngeal cancer could be presumptively service connected, this is only if the larynx was the site of origin of the cancer and not the result of metastasis.  See VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997) (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 9, 2016 to the present. 

2.  Obtain a medical opinion to diagnose any current cancer or residual cancer disability.  If a physical examination is needed to answer the following question, one should be scheduled.  The examiner should address whether it is at least as likely as not (50 percent or greater probability) that any current cancer or cancer residual had its onset in, or was otherwise related to, the Veteran's active military service, to include as a result of his presumed exposure to herbicide agents.  Why or why not?

The examiner is asked to consider the latest findings from the National Academies of the Sciences Updates to Agent Orange in providing the requested opinion.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W.  BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


